DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8, 22-24, 26 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderton (US 2007/0253540 A1).
Regarding claims 1, 22 and 23, Anderton discloses a system and method (Figs.1 and 2), including:
a) a gantry 12 of a CT device 10, the gantry including a chassis (Fig.1) and a heat store 42; and
b) a docking station 14; where
c) the gantry 12 is configured to move relative to the docking station 14 via the chassis (mobile imaging system 12, par.0013); and where
d) the gantry 12 and the docking station 14 are configured to be detachably connected to form a detachable coolant-exchange connection for exchanging a coolant between the heat store 42 and the docking station 14 (Fig.2: connectors 22 and 28 detachably connecting heat stores 42 and 50).

With respect to claims 2 and 24, Anderton further discloses:
e) the heat store 42 is a coolant store 42 (reservoir for coolant 44);
f) the docking station 14 includes a coolant-store region 50; and
g) the coolant is exchanged between the heat store 42 and the docking station 14 by transferring a heated coolant from the heat store 42 to the coolant-store region 50, and by transferring a cooled coolant from the coolant-store region 50 to the heat store 42 (Fig.2).

With respect to claim 5, Anderton further discloses that the docking station 14 is arranged in a region of a patient support apparatus of the CT device (at least within the same room).

With respect to claims 6 and 26, Anderton further discloses that the gantry 12 is configured to move independent of the docking station 14 via the chassis (Fig.1).

With respect to claims 8 and 28, Anderton further discloses that the chassis is a wheel-based chassis (Fig.1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7, 9, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderton in view of Hoernig (US 2017/0325763 A1).

With respect to claims 7, 9, 27 and 29, Anderton discloses the system of claims 1, 8, 22 and 28, respectively.
Further regarding claims 7, 9, 27 and 29, Anderton does not specifically disclose that the wheel-based chassis is an omni-directional chassis.
Hoernig teaches the practice of providing omni-directional wheels 7 onto a CT gantry 1 in order to improve maneuverability and flexibility of installations with reduced cost (par.0078).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Anderton to have the chassis be an omni-directional chassis in order to improve positioning maneuverability, as taught by Hoernig.


Claim 9-11 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderton in view of Oishi (US 2015/0320376 A1).

With respect to claims 9-11 and 29-31, Anderton discloses the system of claims 1, 8, 22 and 28, respectively.
Further regarding claims 9-11 and 29-31, Anderton does not specifically disclose that the wheel-based chassis is rail-based where the gantry moves relative to the docking station along a rail system via the chassis.
Oishi teaches the practice of providing a CT gantry 10 on rails 50 (Fig.1) as is routine in the art.  Anderton teaches that the detachable docking station is suitable for non-C-arm CT imaging systems (par.0013) to provide enhanced cooling and electrical power as needed.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Anderton to have a CT gantry on rails, as suggested by Oishi, in order to improve cooling and power capabilities for non-C-arm CT systems.

Allowable Subject Matter
Claims 3, 4 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

With respect to claims 3 and 25, the prior art neither teaches nor reasonably suggests that the coolant reservoir is exchanged from the heat store to the docking station when hot (and vice versa when cooled), as required by the combinations as claimed in each claim.  Anderton teaches exchanging the coolant fluid between the heat store and the docking station, and Hell (see IDS) teaches cooling the fluid on board the gantry rotor by exchanging a separate coolant from the gantry stator when the rotor is in a fixed position.

With respect to claim 4, the prior art neither teaches nor reasonably suggests the additional limitation that includes a heat sink configured to transfer heat from the heat store to an environment of the gantry, as required by the combination as claimed.  Although Anderton would benefit from such a modification, there is no teaching or suggestion to do so, absent the benefit of Applicants’ disclosure.  Hell, like Anderton, cools the onboard coolant when connected to exterior cooling means, and otherwise provides no teaching or suggestion to cool the coolant within the gantry prior to the heat exchange with the exterior cooling means.  Rozas (see IDS) teaches a cooling system that cools the coolant in the cooling unit 130 while on the gantry rotor prior to returning the coolant to the onboard reservoir 132, and only exchanges coolant with the stator when the fluid requires replacement due to particulate contamination.

Allowable Subject Matter
Claims 12-21 are allowed.

The following is an examiner’s statement of reasons for allowance: similar to claims 3 and 25 above, the prior art neither teaches nor reasonably suggests a CT gantry having a chassis and a heat store for holding a coolant reservoir, and a docking station configured to hold the coolant reservoir, where the gantry is configured to move relative to the docking station via the chassis, and the gantry and docking station are configured to be detachably connected to form a detachable coolant-exchange connection, where a coolant reservoir exchanging apparatus is configured to transfer the coolant reservoir between the heat store and the docking station, as required by the combination as claimed in claim 12.  By contrast, Anderton teaches exchanging the coolant fluid between the heat store and the docking station, and Hell (see IDS) teaches cooling the fluid on board the gantry rotor by exchanging a separate coolant from the gantry stator when the rotor is in a fixed position.
Claims 13-21 are allowed by virtue of their dependence upon claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US PG-PUB to Dickmann, and corresponding Chinese patent document to Braeuer, teach a system similar to that claimed; however, the references are not available as prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884